Title: Enclosure: Noël de la Morinière’s Questionnaire on River Fishes, [ca. 5 February 1813]
From: Noël de la Morinière, Simon Barthélemy Joseph
To: 


             Questions générales sur les poissons de rivieres de l’Amérique Septentrionale.
            
            
            
            
            
            
            
            
            
            
            
            
            M.
            On désire, s’il se peut, la liste des douze principales espèces de poissons utiles.
            Hareng.
            En quel mois de l’année, les harengs remontent-ils la rivierre de?
            y Séjournent-ils longtems?
            y déposent-ils leurs oeufs?
            y at’il des exemples d’une abondance remarquable de ce poisson?
            Quels Sont les procédés de pêche dont on Se Sert? le prend-t’on avec des Seines, comme en france, avec des filets Corrants, comme en Suède?
            Quels sont les ports placés sur la riviere de, qui S’occuppent le plus de cette pêche?
            
            Sale-t’on ce poisson?
            À quel nombre de barils S’éleve la quantité qu’on en pêche, chaque année?
            En exporte-t’on une partie dans les Antilles?
            Mêmes questions pour l’alose.
            Idem, pour l’Esturgeon.
            Idem, pour le Saumon.
            La Perche est-elle un poisson indigéne dans la riviere de?
            À quel poids parviennent les plus grosses?
            En quel mois de l’année jette-t’elle ses oeufs?
            En fait-on une pêche réguliére dans une Saison fixe, ou la prend-t’on, pendant tous les mois de l’année indifféremment?
            Sale t’on ce poisson?
            Est-il d’un grand produit pour la consommation générale?
            Mêmes questions pour toutes les Espéces de poissons utiles qui habitent constamment les rivieres, notamment celles des États du Nord.
           
            Editors’ Translation
            
               General questions on the river fish of North America.
              
              
              
              
              
              
              
              
              
              
              
              Sir.
              We would like, if possible, to have a list of the twelve principal species of useful fishes.
              Herring.
              In which month of the year do herring travel upstream in theriver?
              Do they stay there for long?
              Do they lay their eggs there?
              Are there examples of a remarkable abundance of this fish?
              What fishing procedures are in use there? Are they caught with seines, as in France? or with trawl nets, as in Sweden?
              Which ports on theriver are most involved in catching this fish?
              Do you salt this fish?
              How many barrels are fished each year?
              Do you export a portion to the Antilles?
              Same questions for shad.
              Idem for sturgeon.
              Idem for salmon.
              Are perch indigenous to theriver?
              How heavy do the biggest ones become?
              In which month of the year do they lay their eggs?
              Is the fishing generally confined to a specific season, or spread equally over all months of the year?
              Is this fish salted?
              Are enough caught for general consumption?
              Same questions for all species of useful fish that live exclusively in rivers, especially in the northern states.
            
           